ORDER
PER CURIAM.
Henry Armstrong (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of three counts of tampering in the first degree, Section 569.080.1(2) RSMo (2000), and driving with a suspended license, Section 302.321 RSMo (2000). The trial court sentenced Defendant to a term of two years imprisonment for tampering and 115 days for driving with a suspended license. Defendant alleges the trial court abused its discretion in overruling his motion for a mistrial following the arresting officer’s testimony in which the officer used the words “prior” and “priors.”
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).